Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited documents on pages 1-3 of the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Specifically, Figures 4, 11, 13 and 14 contain blank boxes with only arrows from them back to an earlier step.  There is no indication of what that box represents, what the condition of that box is to cause the return to a previous step.  Further, there is no indication of how the flow ever proceeds gets out of the loop.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: operation acceptor [touch panel, p0066] in claim 1, user authenticator [no structure identified] in claim 2, transmission setter [no structure identified] in claim 3 and 5, and displayer [touch panel, p0066] in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “user authenticator and transmission setter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure fails to identify any structure accomplishing these limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the case" in lines 6, 11 and 15.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3 and 6 are similarly rejected as claim 1.  Claims 2, 4 and 5 are rejected for failing to remedy the deficiency of claim 1.
Claim 1 recites “a target domain” in lines 5 and 11.  It is indefinite as to whether the two instantiations are intended to represent a different target domain or the same one already instantiated.  For purposes of examination, the Examiner considers the same “target domain” is being intended.
Claim 2 recites “each predetermined case” in line 3.  This limitation has already been instantiated in claim 1 from which claim 2 depends.  It is indefinite as to whether the two uses are intended to represent a different each predetermined case or the same one already instantiated in claim 1.  For purposes of examination, the Examiner considers the each predetermined case in both cases to be the same each predetermined case of claim 1.
Claim 2 recites “a user” in lines 2 and 7.  This limitation has already been instantiated in claim 1 from which claim 2 depends.  It is indefinite as to whether the two uses are intended to represent a different user or the same one already instantiated in claim 1.  For purposes of examination, the Examiner considers the user in both cases to be the same “user” of claim 1.
Claim 2 recites “a target user” in lines 3 and 13.  It is indefinite as to whether the second use is intended to represent a different target user or the same one already instantiated at line 3.  For purposes of examination, the Examiner considers the user in both cases to be the same “target user” instantiated in line 3.
Claim 2 recites “a target domain” in lines 10 and 14.  It is indefinite as to whether the second use is intended to represent a different domain portion or the same one already instantiated in claim 1.  For purposes of examination, the Examiner considers the “target domain” in both cases to be the same “target domain” instantiated in claim 1.
Claim 2 recites “a domain portion” in lines 9 and 13.  It is indefinite as to whether the second use is intended to represent a different domain portion or the same one already instantiated in claim 1.  For purposes of examination, the Examiner considers the “domain portion” in both cases to be the same “domain portion” instantiated in claim 1.
Claim 2 recites “an email address” in line 6.  It is indefinite as to whether this “email address” intended to represent a different email address or the same one already instantiated in claim 1.  For purposes of examination, the Examiner considers the “email address” to be the same “email address” instantiated in claim 1.
Claim 2 recites the limitation "the each target user" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “... a user authenticated by the user authenticator is the target user.” It is unclear and indefinite what the difference is between the “user” and the “target user.” How does an authenticated user become the target user?  Is everyone who is authenticated a target user?  What is the distinction between an authenticated user and a target user so designated after successful authentication?  For purposes of examination, the Examiner interprets the authenticated user to be the same entity as the target user.
Claim 3 recites “a domain portion.” It is indefinite as to whether this limitation is intended to represent a different domain portion or the same one already instantiated in claim 1.  For purposes of examination, the Examiner considers the “domain portion” to be the same “domain portion” instantiated in claim 1.
Claim 3 recites “a target domain.”  It is indefinite as to whether this limitation is intended to represent a different target domain or the same one already instantiated in claim 1.  For purposes of examination, the Examiner considers the “target domain” to be the same “target domain” instantiated in claim 1.
Claim 3 recites “transmission settings” in lines 2, 4 and 8.  It is indefinite as to whether the second and third recitation is intended to represent a different “transmission settings” or the same one already instantiated at line 2.  For purposes of examination, the Examiner considers the transmission settings in both latter cases to be the same “transmission settings” instantiated in line 2.
Claim 5 recites “a user” in line 2.  This limitation has already been instantiated in claim 1 from which claim 5 ultimately depends.  It is indefinite as to this “user” is intended to represent a different user or the same one already instantiated in claim 1.  For purposes of examination, the Examiner considers the user in both cases to be the same “user” of claim 1.
Claim 5 recites the limitation "the transmission setter" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “transmission settings” in lines 3 and 4.  It is indefinite as to whether the second is intended to represent a different “transmission settings” or the same one already instantiated at line 3.  For purposes of examination, the Examiner considers the transmission settings in latter case to be the same “transmission settings” instantiated in line 3.
Claim 6 recites “a user” in line 2.  This limitation has already been instantiated in claim 1 from which claim 5 ultimately depends.  It is indefinite as to this “user” is intended to represent a different user or the same one already instantiated in claim 1.  For purposes of examination, the Examiner considers the user in both cases to be the same “user” of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Bergen et al., (US Pub 20090323115).
Claim 1: Van Bergen discloses an image transmission device [Abstract] comprising: 
a communicator that transmits image data to an e-mail address set by a user via a network [email server: takes care of the dispatch of email data to the specified email address, p0031]; 
an operation acceptor that accepts settings by the user [Local User Interface, p0030 & p0036]; 
a storage that stores, for each predetermined case, a target domain applicable to the case [LDAP server or relevant information may also be locally stored in a (comma-separated) list or database in the Controller ... e.g. limitation to a pre-defined group of users/email addresses ... explicitly listed group of email addresses, p0032 & p0065-0072]; and 
a controller that controls the communicator, the operation acceptor, and the storage [Controller: communicates with the scan engine, creates digital documents from the scanned data, checks the recipient address and includes an email client for sending an email with the digital document attached, p0035], 
wherein when the user sets an e-mail address to which image data are to be transmitted, the controller determines whether a domain portion of the e-mail address matches a target domain of the case [device controller then checks if the recipient's email address entered by the user is an allowed one ... e.g. emailing the scan file possible to a pre-defined group only, such as top-level domains and domains, example: "@oce.com," or "@microsoft.com", p0035 & p0065], and 
when the domain portion matches the target domain, the controller accepts settings of the e-mail address [If it is [i.e. allowed address], it starts scanning the original documents, p0055], and 
when the domain portion of the e-mail address does not match the target domain of the case, the controller does not accept settings of the e-mail address [If it is not [i.e. not an allowed address], the user is informed of the situation and asked to correct the entered address, p0056].

Claim 2: Van Bergen discloses the image transmission device according to claim 1, further comprising 
a user authenticator that authenticates a user [a network logon procedure as for instance facilitated by Integrated Windows Authentication ... user identification/authentication is by putting a finger on a fingerprint scanner ... look-up of the user name in the LDAP server or a local list (database), p0046-0048], 
wherein the storage stores, for each predetermined case, a target user applicable to the case and the target domain transmittable for the each target user [System Administrator may be given the authority to configure the security level by defining the criteria for allowing email address selection ... e.g. LDAP server or some other database, p0062-0072], 
when the user sets an e-mail address to which image data are to be transmitted, the controller determines whether a user authenticated by the user authenticator is the target user of the case [e.g. emailing the scan file possible to a pre-defined group only ... emailing the scan file only possible to scan to the user himself ... a pre-defined group of users/email addresses, p0063-0072], 
when the user is the target user, the controller determines whether a domain portion of the e-mail address matches a target domain transmittable for the target user [device controller then checks if the recipient's email address entered by the user is an allowed one ... e.g. emailing the scan file possible to a pre-defined group only, such as top-level domains and domains, example: "@oce.com," or "@microsoft.com", p0035 & p0065], and 
when the domain portion matches the target domain, the controller accepts settings of the e-mail address [If it is [i.e. allowed address], it starts scanning the original documents, p0055], and 
when the user is not a target user, or when a domain portion of the email address does not match a target domain transmittable for the target user, the controller does not accept settings of the e-mail address [If it is not [i.e. not an allowed address], the user is informed of the situation and asked to correct the entered address, p0056].

Claim 3: Van Bergen discloses the image transmission device according to claim 1., further comprising 
a transmission setter that sets transmission settings for the image data [Controller: communicates with the scan engine, creates digital documents from the scanned data, checks the recipient address and includes an email client for sending an email with the digital document attached, p0035], 
wherein the storage stores transmission settings that are defined in advance for each target domain of the case [e.g. LDAP server: allows the system to search for user information such as telephone number, location and email address of the recipient. In general an LDAP server stores individual information of members of the organization. An organization will normally have one LDAP server so multiple device Controllers may connect to the same LDAP server. Alternatively, the relevant information may also be locally stored in a (comma-separated) list or database in the Controller, 0032], and 
when a domain portion of the e-mail address matches a target domain of the case, the controller causes the transmission setter to make transmission settings for the image data, based on transmission settings defined based on the target domain [device controller then checks if the recipient's email address entered by the user is an allowed one ... If it is [i.e. allowed address], it starts scanning the original documents ... the device controller generates a scan file with an automatically formed file name (S55), composes an email message and attaches the scan file to it ... e.g. emailing the scan file possible to a pre-defined group only, such as top-level domains and domains, example: "@oce.com," or "@microsoft.com", p0035, p0055-0059 & p0065].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bergen et al., (US Pub 20090323115) in view of Faust (US Pub 20150215481).
Claim 4: Van Bergen discloses the image transmission device according to claim 3.
Van Bergen does not appear to disclose wherein the transmission settings include at least one of addition of a watermark to image data, protection by a password, and an expiration date.
Faust discloses in a related system from the same field of endeavor [Abstract] wherein the transmission settings include at least one of addition of a watermark to image data, protection by a password, and an expiration date [In addition to the security options the user may also utilize a password for more security in the output document. For example, the user may select all of the security options "Allow Document Modification", "Allow Text Copying" and "Allow Document Printing" and input a password for the output document. Consequently, any recipient who receives the output document needs the password to perform document modification, text copying or document printing, p0079].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Van Bergen to support the inclusion of a password to the scanned document as disclosed by Faust because it provides more security over the document as disclosed by Faust in at least paragraph 0079.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bergen et al., (US Pub 20090323115) in view of Oomori et al., (US Pub 20170034367).
Claim 5: Van Bergen discloses the image transmission device according to claim 2, further comprising a displayer that displays various pieces of information to a user, wherein when causing the transmission setter to make transmission settings for the image data, based on transmission settings defined based on the target domain [Controller: communicates with the scan engine, creates digital documents from the scanned data, checks the recipient address and includes an email client for sending an email with the digital document attached ... device controller then checks if the recipient's email address entered by the user is an allowed one ... If it is [i.e. allowed address], it starts scanning the original documents ... the device controller generates a scan file with an automatically formed file name (S55), composes an email message and attaches the scan file to it ... e.g. emailing the scan file possible to a pre-defined group only, such as top-level domains and domains, example: "@oce.com," or "@microsoft.com", p0035, p0055-0059 & p0065], the controller causes the displayer to display a content of the transmission settings.
	Van Bergen does not appear to disclose a displayer that displays various pieces of information to a user and wherein the controller causes the displayer to display a content of the transmission settings.
	Oomori discloses in a related system from the same field of endeavor [Abstract] a displayer that displays various pieces of information to a user and wherein the controller causes the displayer to display a content of the transmission settings [FIG. 8 shows a transmission setting interface view on the input device 104 displayed when image data read by the image reading device 107 is transmitted by electronic mail in step S208 or S209, p0058].
 It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Van Bergen to include a displayer that displays various pieces of information to a user and wherein the controller causes the displayer to display a content of the transmission settings as disclosed by Oomori because it apprises the user that the data is transmitted to the desired destination as discussed by Oomori in at least paragraph 0062.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... the storage stores a transmission history on image data, and an expiration date of the case, and the controller causes the displayer to display the expiration date of the case, and a list of the transmission history on the image data pertaining to the case, at a predetermined timing.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugimoto et al., US Pub 20090195819, is directed to maintaining transmission history of documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672